1
2
3
4                                                              JS-6
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   BRIAN WILLIAM HARRINGTON,                  Case No. 17-cv-05245-PA (KES)
12                Petitioner,
13          v.                                           JUDGMENT

14   KATHLEEN ALLISON, Director,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is denied and this case is dismissed with
21   prejudice.
22
23   DATED: January 15, 2020
24
25                                       ____________________________________
                                         Percy Anderson
26                                       UNITED STATES DISTRICT JUDGE
27
28
